DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, 10th paragraph, the recitation “device are integrally turnable.”. It must be “,” (not period).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson et al. (US – 6,102,179) and further in view of Shimozaki (US – 2014/0083809 A1) and Hideyki Hiraide (JP – 1975-20785, from IDS).
As per claim 7, Hodson discloses Device for Transmission of One-Way Clutch comprising:
the one-way clutch (Title, Fig: 1-2) comprising:
an inner member (rotary shaft 10, Fig: 1-2) that has a first insertion hole formed along a direction of an axis;
an outer member that has a cylindrical shape (outside rotation member 2, Fig: 1-2), accommodates the inner member such that the inner member is turnable about the axis (Fig: 1-2), and has a plurality of internal teeth 4, Fig: 1-2) which project inward in a radial direction from an inner peripheral surface facing an outer peripheral surface of the inner member (Fig: 1-2); and
a slide member (16, Fig: 1-2) that is provided on the inner member such that the slide member is slidable in the radial direction perpendicular to the direction of the axis 
wherein a dimension between a front end of one of the claws and a front end of the other of the claws is greater than a diameter of a circle that passes through front ends of the plurality of internal teeth and is centered on the axis (Fig: 1-2),
each of the claws (12) has a retreat surface (cam surface 22, 24, Fig: 1-2) that abuts against each of the plurality of internal teeth when the outer member turns toward one side with respect to the inner member (Fig: 1-2), and an engagement surface (driver surface 18, 20, Fig: 1-2) that abuts against each of the plurality of internal teeth when the outer member turns toward the other side with respect to the inner member (Fig: 1-2), and
when each of the plurality of internal teeth and the retreat surface abut against each other (Fig: 1-2), the slide member slides in a sliding direction to cause each of the claws to retreat from each of the plurality of internal teeth, and the outer member turns independently of the inner member, and when each of the plurality of internal teeth and the engagement surface abut against each other, each of the plurality of internal teeth and the engagement surface are engaged with each other and the outer member and the inner member integrally turn (function of one-way clutch, Col: 3, Ln: 21 – Col: 5, Ln: 17, Fig: 1-2).
However, Hodson fails to explicitly disclose an inner member that has a first insertion hole formed along a direction of an axis,
the rotary damper device that includes a housing, a rotor having a rotor blade that is turnably accommodated in the housing and a rotor shaft that extends along a 
wherein the inner member of the one-way clutch and the rotor of the rotary damper device are integrally turnable.
wherein the slide member has a second insertion hole formed along the direction of the axis, and the rotor shaft is inserted into the second insertion hole.
Shimozaki discloses Rotary Damper Device with One-Way Clutch comprising:
the rotary damper device that includes a housing (11, Fig: 1-7), a rotor having a rotor blade that is turnably accommodated in the housing (Fig: 1-7) and a rotor shaft (29, Fig: 1-7) that extends along a turning axis of the rotor blade (Fig: 1-7) and is inserted into a first insertion hole of the one-way clutch, and a viscous body that is enclosed in the housing and imparts turning resistance to the rotor blade (a rotary damper  having a damper housing having a viscous fluid sealed inside, [0007], Fig: 1-7),
wherein the inner member of the one-way clutch and the rotor of the rotary damper device are integrally turnable. (Fig: 1-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one-way clutch of the Hodson to include the rotary damper device that includes a housing, a rotor having a rotor blade that is turnably accommodated in the housing and a rotor shaft that extends along a turning axis of the rotor blade and is inserted into a first insertion hole of the one-way clutch, and a viscous body that is enclosed in the housing and imparts turning resistance to the rotor blade,

Further, Hodson and Shimozaki fail to disclose an inner member that has a first insertion hole formed along a direction of an axis and wherein the slide member has a second insertion hole formed along the direction of the axis, and the rotor shaft is inserted into the second insertion hole.
Hideyki discloses in figure 2 that an inner member (10, Fig: 2-3) that has a first insertion hole (As per figure 2, shaft 8 is through members 10 and 12, therefore, member 10 has a through hole, and function as first insertion hole) formed along a direction of an axis (Fig: 2-3) and wherein the slide member (12) has a second insertion hole (14, Fig: 2-3) formed along the direction of the axis, and the rotor shaft is inserted into the second insertion hole (Fig: 2-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one-way clutch of the Hodson as modified by Shimozaki to make the inner member that has a first insertion hole formed along a direction of an axis and wherein the slide member has a second insertion hole formed along the direction of the axis, and the rotor shaft is inserted into the second insertion hole as taught by Hideyki in order to move the slider smoothly and also strong damping effect.



As per claim 8, Hodson discloses wherein the retreat surface (cam surface 22, 24, Fig: 1-2) is formed as an inclined surface that is inclined toward a downstream side in a turning direction of the outer member (2) toward the one side as proceeding outward in the radial direction (Fig: 1-2), and
the engagement surface (drive surface 18, 20, Fig: 1-2) is formed as an inclined surface that is inclined toward an upstream side in a turning direction of the outer member toward the other side as proceeding toward a surface perpendicular to the turning direction of the outer member toward the other side or as proceeding outward in the radial direction (Fig: 1-2).

As per claims 9 and 10, Hodson discloses wherein each of the plurality of internal teeth (4) has a first surface (cam surface 8, Fig: 1-2) that abuts against each of the claws when the outer member turns toward the one side with respect to the inner member, and a second surface that abuts against each of the claws when the outer member turns toward the other side with respect to the inner member (function of one-way clutch, Col: 3, Ln: 21 – Col: 5, Ln: 18, Fig: 1-2),
the first surface (drive surface 6, Fig: 1-2) is formed as an inclined surface that is inclined toward the downstream side in the turning direction of the outer member toward the one side as proceeding outward in the radial direction (Fig: 1-2), and
the second surface is formed as an inclined surface that is inclined toward the upstream side in the turning direction of the outer member toward the other side as proceeding toward a surface perpendicular to the turning direction of the outer member 

As per claim 11, Hideyki further discloses
wherein the second insertion hole (14, Fig: 2) has a guide surface (11, Fig: 2-6) that guides the slide member in the sliding direction (Fig: 2-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Giacobino (US – 2011/0299366 A1),
B: Duve (US – 5088581 A),
C: Singletary et al. (US – 4346749 A),
D: Meek (US – 2015/0267480 A1), and
E: Brewer et al. (US – 8517019 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657